PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. With regard to the sufficiency of the evidence to support the verdict and judgment, see Beikirch v. City of Jacksonville Beach (Fla.App.1964) 159 So.2d 898. With regard to the defense of assumption of risk, see Henley v. Carter et al. (Fla.1953) 63 So.2d 192. As to applicability of guest statute, see Hale v. Adams (Fla.App.1960) 117 So.2d 524; (Fla.App.1962) 138 So.2d 761.
STURGIS, C. J, and WIGGINTON and RAWLS, JJ., concur.